Appeal by the defendant from a judgment of the Supreme Court, Kings County (Vinik, J.), rendered November 8, 1985, convicting him of criminal possession of a weapon in the second degree, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the verdict was repugnant has not been preserved for appellate review (CPL 470.05 [2]; People v Stahl, 53 NY2d 1048). Moreover, upon viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. Bracken, J. P., Eiber, Spatt and Rosenblatt, JJ., concur.